Exhibit 10.11

EXECUTION COPY

FOURTH OMNIBUS AMENDMENT AGREEMENT

THIS FOURTH OMNIBUS AMENDMENT AGREEMENT (this “Amendment”), dated as of March
30, 2016, is entered into by and among ARMSTRONG RECEIVABLES COMPANY LLC, a
Delaware limited liability company, as Seller (the “Seller” or the “SPV”),
ARMSTRONG WORLD INDUSTRIES, INC., a Pennsylvania corporation (the “Company”),
individually and as Servicer (“Armstrong”), ARMSTRONG HARDWOOD FLOORING COMPANY,
a Tennessee corporation (“AHFC” and, together with Armstrong, the “Originators”,
and each an “Originator”), THE BANK OF NOVA SCOTIA, as Administrative Agent,
Related Committed Purchaser and LC Bank (“Scotiabank”, or, as applicable, the
“Administrative Agent”, the “Related Committed Purchaser” or the “LC Bank”) and
LIBERTY STREET FUNDING LLC, a Delaware limited liability company, as Conduit
Purchaser (the “Conduit Purchaser”).

Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Receivables Purchase Agreement (defined below), or, if
not defined therein, in the Sale Agreement (defined below).

BACKGROUND RECITALS

1. The Seller, the Servicer and the Originators are party to that certain
Purchase and Sale Agreement dated as of December 10, 2010, as amended by that
certain Omnibus Amendment (“Omnibus One”) dated as of August 1, 2011, that
certain Second Omnibus Amendment (“Omnibus Two”) dated as of December 21, 2011
and that certain Third Omnibus Amendment (“Omnibus Three” and, together with
each of Omnibus One and Omnibus Two, the “Omnibus Amendments”) dated as of March
28, 2013 (as amended, restated, supplemented or otherwise modified prior to the
date hereof, the “Sale Agreement”);

2. The Seller, the Servicer, the Conduit Purchaser and Scotiabank are party to
that certain Receivables Purchase Agreement dated as of December 10, 2010, as
amended by each of the Omnibus Amendments and that certain Fourth Amendment to
Receivables Purchase Agreement dated as of December 18, 2014 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Receivables Purchase Agreement” and, together with the Sale Agreement, the
“Facility Documents”);

3. Pursuant to each of Section 4.4 and Section 10.1 of the Sale Agreement and
Section 6.1 of the Receivables Purchase Agreement, the parties hereto agree to
amend the Facility Documents as described herein;

4. Concurrently herewith, the Seller, the Servicer, the Conduit Purchaser and
Scotiabank are entering into that certain Second Amended and Restated Fee Letter
(the “Fee Letter”), dated the date hereof; and

--------------------------------------------------------------------------------

5. In connection with the removal of AHFC as an Originator under the Sale
Agreement, the parties hereto are entering into that certain Assignment
Agreement (the “Assignment Agreement”), dated the date hereof, in order to
effect the sale of certain Receivables and related assets to AHFC.

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

SECTION 1. Amendments to the Sale Agreement. As of the date hereof, subject to
the satisfaction of the conditions precedent set forth in Section 7 hereof:

(a) Section 4.1(g)(iii) of the Sale Agreement is hereby deleted in its entirety
and subclause (iv) immediately thereafter is re-lettered accordingly.

(b) Page S-2 of the Sale Agreement is hereby modified by deleting AHFC’s
signature block in its entirety.

(c) Schedule I of the Sale Agreement is hereby modified by deleting “Armstrong
Hardwood Flooring Company, a Tennessee corporation” where such phrase appears
therein.

(d) Schedule II of the Sale Agreement is hereby modified by deleting “Armstrong
Hardwood Flooring Company” and its corresponding location of books and records.

(e) Schedule III of the Sale Agreement is hereby modified by deleting“Armstrong
Hardwood Flooring Company” and its corresponding list of trade names.

(f) Schedule V of the Sale Agreement is hereby modified by deleting“Armstrong
Hardwood Flooring Company” and its corresponding notice information.

(g) It is understood and agreed that each reference in the Sale Agreement and
any other Transaction Document to “Originators” in the plural shall be deemed,
where appropriate, to be a reference to “Originator” in the singular, with such
other related changes as are grammatically necessary, in order to reflect the
removal of AHFC as an Originator under the Sale Agreement, pursuant to Section
4.4 thereof, and the status of Armstrong as the sole remaining Originator under
the Sale Agreement, as of the date hereof.

SECTION 2. Amendments to the Receivables Purchase Agreement. As of the date
hereof, subject to the satisfaction of the conditions precedent set forth in
Section 7 hereof:

(a) Section 1.1(b)(i) of the Receivables Purchase Agreement is hereby amended by
deleting the phrase “the signature page hereto” where it appears therein and
replacing it with “Schedule VI hereto”.

 

719918961 10425223

2

Armstrong – 4th Omnibus Amendment

 

 

--------------------------------------------------------------------------------

(b) Section 1.1(d) of the Receivables Purchase Agreement is hereby amended by
deleting the amount “$75,000,000” where it appears therein and replacing it with
“$40,000,000”.

(c) Subclause (b) of Section 1.3 of the Receivables Purchase Agreement is hereby
amended by deleting the phrase “the LC Participation Amount has been Cash
Collateralized” and replacing it with “the Letters of Credit have been Cash
Collateralized”.

(d) Section 1.4(d)(ii)(A) of the Receivables Purchase Agreement is hereby
amended and restated in order to incorporate the black-lined changes set forth
below:

(A) first, to the LC Collateral Account for the benefit of the Administrative
Agent (for the benefit of the LC Bank and the Related Committed Purchasers), (x)
if such distribution occurs on an Amortization Day, the amount necessary to
cause the LC Participation Adjusted Amount to equal zero Cash Collateralize all
Letters of Credit in full, and (y) otherwise, the lesser of (I) the amount
necessary to cause the LC Participation Adjusted Amount to equal zero Cash
Collateralize all Letters of Credit in full and (II) the amount necessary to
reduce the Purchaser’s Interest to 100% (after giving effect to such
distribution to the LC Collateral Account);

(e) The following new Section 1.16(c) is hereby added to the Receivables
Purchase Agreement immediately after the existing Section 1.16(b) thereof:

(c) If any Letters of Credit are outstanding and undrawn on the Facility
Termination Date, the LC Collateral Account shall be funded from Collections
pursuant to Section 1.4(d) (or, in the Seller’s sole discretion, by other funds
available to the Seller) in an amount equal to the aggregate undrawn face amount
of such Letters of Credit plus all related fees to accrue through the stated
expiration dates thereof (such fees to accrue, as reasonably estimated by the LC
Bank, the “LC Fee Expectation”).

(f) Section 4.2(c) of the Receivables Purchase Agreement is hereby amended and
restated in order to incorporate the black-lined changes set forth below:

(c) The Servicer’s obligations hereunder shall terminate on the Final Discharge
Date. latest of: (i) the Facility Termination Date, (ii) the date on which no
Capital or Discount in respect of the Purchaser’s Interest shall be outstanding,
(iii) the date the LC Participation Adjusted Amount is reduced to zero and (iv)
the date on which all other amounts required to be paid to each Purchaser, the
Administrative Agent and any other Indemnified Party or Affected Person
hereunder shall have been paid in full.

 

719918961 10425223

3

Armstrong – 4th Omnibus Amendment

 

 

--------------------------------------------------------------------------------

(g) Section 6.3(a) of the Receivables Purchase Agreement is hereby amended by
deleting the amount “$50,000,000” where it appears therein and replacing it with
“$10,000,000”.

(h) The definition of “Accrual Reserve Amount”, as set forth in Exhibit I to the
Receivables Purchase Agreement, is hereby amended by adding the following
proviso immediately after clause (e) thereto:

“, provided, that such sum shall be increased by $6,000,000 at all times during
each calendar month of February and for purposes of each Settlement Date
occurring in, and the Servicer Report delivered in, the following March”.

(i) The definition of “Cash Collateralize”, as set forth in Exhibit I to the
Receivables Purchase Agreement, is hereby amended and restated in order to
incorporate the black-lined changes set forth below:

“Cash Collateralize” means, with respect to any then-outstanding Letters of
Credit, to pledge and deposit with or deliver to the Administrative Agent, for
deposit into the LC Collateral Account for the benefit of the Administrative
Agent (for the benefit of the LC Bank and the Related Committed Purchasers),
cash or deposit account balances up to an amount necessary to cause the amount
on deposit in the LC Collateral Account to equal the sum of (x) the LC
Participation Amount and (y) the amount of the LC Fee Expectation.

(j) The definition of “Concentration Limit”, as set forth in Exhibit I to the
Receivables Purchase Agreement, is hereby amended and restated in order to
incorporate the black-lined changes set forth below:

“Concentration Limit” shall mean

(x) with respect to the Receivables, for Receivables that have a stated maturity
that is more than 60 days but not greater than 120 days, 20% 10%;

(y) with respect to all Foreign Obligors, taken as a whole, (i) at times when
the long term, unsecured and non credit-enhanced indebtedness of Armstrong is
rated at least (i) “B+” by Standard & Poor’s and (ii) “B1” by Moody’s, 5% 7.5%;
and (ii) at all other times, 0%;

(z) with respect to each Obligor:

(a) (i) for any Group A Obligor, 15.00%12.00%, (ii) for any Group B Obligor,
7.50%12.00%, (iii) for any Group C Obligor, 5.00%6.00% and (iv) for any Group D
Obligor, 3.00%; and

 

719918961 10425223

4

Armstrong – 4th Omnibus Amendment

 

 

--------------------------------------------------------------------------------

(b) notwithstanding that an Obligor may fall within one of the categories set
forth in paragraph (a) above, such other amount for any Obligor as set forth on
Schedule V hereto;

provided, that the Concentration Limit for any Obligor may be modified with the
prior written consent of the Administrative Agent; provided, further, that the
Administrative Agent, in its sole discretion, may reduce the Concentration Limit
for Foreign Obligors set forth in clause (y) above from 7.5% to 5%, or any
concentration percentage in between such percentages, and may modify or revoke
the Special Concentration Limit for any Obligor as set forth on Schedule V
hereto upon delivery of notice to Armstrong at least five Business Days prior to
the effective date of such modification or revocation.

(k) The definition of “Dilution Ratio”, as set forth in Exhibit I to the
Receivables Purchase Agreement, is hereby amended and restated in order to
incorporate the black-lined changes set forth below:

“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each calendar month by dividing: (a) subject to the proviso below,
the aggregate amount of Dilutions that occurred during such calendar month by
(b) the aggregate gross sales of the Originators during the calendar month that
is one month prior to such calendar month, provided, however, that solely for
purposes calculating the Dilution Ratio with respect to that calendar month of
February of each year (and the related Servicer Report delivered in March of
each year), the amount determined pursuant to clause (a) above shall be the
greater of (i) the arithmetic average of the aggregate amount of Dilutions that
occurred during each of the eleven (11) consecutive calendar months immediately
preceding such February calendar month, and (ii) the excess (if any) of (x) the
aggregate amount of Dilutions that occurred during such February calendar month,
over (y) $6,000,000.

(l) The definition of “Excess Concentration Amount”, as set forth in Exhibit I
to the Receivables Purchase Agreement, is hereby amended by replacing the
percentage “20%” where it appears in subclause (c) thereof with “10%”.

(m) The definition of “Final Discharge Date”, as set forth in Exhibit I to the
Receivables Purchase Agreement, is hereby amended and restated in order to
incorporate the black-lined changes set forth below:

“Final Discharge Date” shall mean the latest of (i) the Facility Termination
Date, (ii) the Purchase and Sale Termination Date, (iii) the date on which no
Capital of or Discount in respect of the Purchaser’s Interest shall be
outstanding, (iv) the date the LC Participation Amount is all Letters of Credit
have been Cash Collateralized in full, and (v) the date all other amounts owed
by the Seller under the Agreement to any

 

719918961 10425223

5

Armstrong – 4th Omnibus Amendment

 

 

--------------------------------------------------------------------------------

Purchaser, the Administrative Agent, the Servicer and any other Indemnified
Party or Affected Person shall be paid in full.

(n) The following new definition for “LC Fee Expectation” is hereby added to
Exhibit I of the Receivables Purchase Agreement in appropriate alphabetical
order:

“LC Fee Expectation” has the meaning set forth in Section 1.16(c).

(o) The definition of “Loss Reserve Floor Percentage”, as set forth in Exhibit I
to the Receivables Purchase Agreement, is hereby amended by replacing the
percentage “16.50%” where it appears therein with “12.00%”.

(p) The definition of “Non-Seasonal Period”, as set forth in Exhibit I to the
Receivables Purchase Agreement, is hereby deleted in its entirety.

(q) The definition of “Scheduled Commitment Termination Date”, as set forth in
Exhibit I to the Receivables Purchase Agreement, is hereby amended by replacing
the date “December 18, 2017” where it appears therein with “March 29, 2019”.

(r) The definition of “Seasonal Period”, as set forth in Exhibit I to the
Receivables Purchase Agreement, is hereby deleted in its entirety.

(s) The definition of “Stress Factor”, as set forth in Exhibit I to the
Receivables Purchase Agreement, is hereby amended by replacing the numerical
value “2.5” where it appears therein with “2.0”.

(t) Paragraph (h) of Exhibit V to the Receivables Purchase Agreement is hereby
amended and restated in its entirety as follows:

(h) at any time, (i) (A) the Default Ratio shall exceed 1.75%, (B) the
Delinquency Ratio shall exceed 1.75%, or (C) the Dilution Ratio shall exceed
7.50%; or (ii) (A) the Three Month Default Ratio shall exceed 2.00%, (B) the
Three Month Delinquency Ratio shall exceed 2.00%, or (C) the Three Month
Dilution Ratio shall exceed 7.00%; or (iii) the Days’ Sales Outstanding shall
exceed 45 days;

(u) Schedule V of the Receivables Purchase Agreement is hereby deleted and
replaced in its entirety with Schedule V attached hereto.

(v) Schedule VI of the Receivables Purchase Agreement is hereby deleted and
replaced in its entirety with Schedule VI attached hereto.

(w) Annex A to the Receivables Purchase Agreement is hereby amended by replacing
the percentage “1.50%”, where it appears therein opposite “1M Delinquency” and
“1M Default”, with “1.75%” in each case, and by replacing the percentage
“1.25%”, where it appears therein opposite “3M Delinquency” and “3M Default”,
with “2.00%” in each case.

 

719918961 10425223

6

Armstrong – 4th Omnibus Amendment

 

 

--------------------------------------------------------------------------------

SECTION 3. Release of AHFC. The parties hereto hereby agree that upon the
effectiveness of this Amendment, AHFC shall no longer be a party to the Sale
Agreement or any other Transaction Document or have any rights or obligations
thereunder or, for the avoidance of doubt, sell any Receivables or Related
Rights to the SPV under the Sale Agreement.

SECTION 4. Delegation and Assumption of AHFC’s Obligations. Effective
immediately prior to the effectiveness of Section 3 above, AHFC hereby delegates
to the Company, and the Company hereby assumes, all of AHFC’s duties,
obligations and liabilities that have arisen or accrued prior to the date hereof
under the Sale Agreement and each of the other Transaction Documents.

SECTION 5. Acknowledgment and Agreement. Each of the parties hereto hereby
acknowledges and agrees that each of the Receivables and Related Rights
heretofore sold, transferred or assigned by AHFC to the SPV pursuant to the Sale
Agreement shall remain the property of the SPV, except as expressly set forth in
the Assignment Agreement.

SECTION 6. Representations and Warranties. Each of the Seller, the Servicer,
Armstrong and AHFC hereby represents and warrants to each of the other parties
hereto that, as to itself:

(a) Representations and Warranties. Each of the representations and warranties
made by it under this Agreement and each of the other Transaction Documents to
which it is party are true and correct in all material respects as of the date
hereof (except to the extent that such representations and warranties (A)
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date and/or (B) are
qualified by materiality, in which case they shall be true and correct in all
respects).

(b) Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of its obligations under this Amendment and the Facility
Documents, as amended hereby, are within its organizational powers and have been
duly authorized by all necessary organizational action on its part. This
Amendment and the Facility Documents (except with respect to AHFC), as amended
hereby, are such Person’s legal, valid and binding obligations, enforceable
against it in accordance with the terms hereof and thereof, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(c) No Default. On the date hereof, both before and immediately after giving
effect to this Amendment, no Termination Event or Incipient Termination Event
has occurred and is continuing.

(d) Further Assurances. Such Person agrees to provide (or to cause to be
provided) to the Administrative Agent a copy of all agreements, documents,
certificates and instruments, if any, relating to the subject matter of this
Amendment, as the Administrative Agent may reasonably request.

 

719918961 10425223

7

Armstrong – 4th Omnibus Amendment

 

 

--------------------------------------------------------------------------------

SECTION 7. Conditions Precedent. This Amendment shall become effective, as of
the date first above written, upon receipt by the Administrative Agent of each
of the following:

(a) Duly executed counterparts of this Amendment from each of the parties
hereto;

(b) Duly executed counterparts of the Fee Letter from each of the parties
thereto;

(c) The “Extension Fee” (under and as defined in the Fee Letter) and all other
costs and expenses related to this Amendment in immediately available funds;

(d) Duly executed counterparts of the Assignment Agreement from each of the
parties thereto; and

(e) A pro forma Servicer Report setting forth the performance of the Receivables
Pool for the last full calendar month ending prior to the date hereof.

SECTION 8. Reference to and Effect on the Facility Documents.

(a) Upon the effectiveness of this Amendment, (i) each reference in any Facility
Document to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import shall mean and be a reference to such Facility Document as amended or
otherwise modified hereby, and (ii) each reference to any Facility Document in
any other Transaction Document or any other document, instrument or agreement
executed and/or delivered in connection therewith, shall mean and be a reference
to such Facility Document as amended or otherwise modified hereby.

(b) Except as specifically amended, terminated or otherwise modified above, the
terms and conditions of each of the Facility Documents, of all other Transaction
Documents and any other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect and are
hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any party under either
Facility Document or any other Transaction Document or any other document,
instrument or agreement executed in connection therewith, nor constitute a
waiver of any provision contained therein.

SECTION 9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of this Amendment.

SECTION 10. Transaction Document. This Amendment shall constitute a Transaction
Document.

 

719918961 10425223

8

Armstrong – 4th Omnibus Amendment

 

 

--------------------------------------------------------------------------------

SECTION 11. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).

SECTION 12. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

SECTION 13. Fees and Expenses. Seller hereby confirms its agreement to pay on
demand all reasonable, properly documented costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment and any of the other instruments, documents and agreements to
be executed and/or delivered in connection herewith, including, without
limitation, the reasonable fees and expenses of outside legal counsel to the
Administrative Agent with respect thereto.

[Remainder of Page Intentionally Left Blank]

 

 

 

719918961 10425223

9

Armstrong – 4th Omnibus Amendment

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

 

ARMSTRONG  RECEIVABLES COMPANY LLC

 

 

 

By:

 

\s\ Douglas B. Bingham 

Name:

 

Douglas B. Bingham 

Title:

 

Assistant Treasurer

 

 

 

ARMSTRONG  WORLD INDUSTRIES, INC.

 

 

 

By:

 

\s\ Thomas J. Waters

Name:

 

Thomas J. Waters

Title:

 

 

 

 

 

ARMSTRONG  HARDWOOD FLOORING COMPANY

 

 

 

By:

 

\s\ Douglas B. Bingham 

Name:

 

Douglas B. Bingham 

Title:

 

Treasurer

 

 

719918961 10425223

S-1

Armstrong – 4th Omnibus Amendment

 

 

--------------------------------------------------------------------------------

 

 

THE  BANK OF NOVA SCOTIA, as

Administrative Agent, Related Committed

Purchaser and LC Bank

 

 

 

By:

 

\s\  Paula J.Czach

Name:

 

Paula J.Czach

Title:

 

Managing Director

 

 

 

LIBERTY STREET FUNDING LLC, as Conduit

Purchaser

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

719918961 10425223

S-2

Armstrong – 4th Omnibus Amendment

 

 

--------------------------------------------------------------------------------

 

 

THE BANK OF NOVA SCOTIA, as

Administrative Agent, Related Committed

Purchaser and LC Bank

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

LIBERTY STREET FUNDING LLC, as Conduit

Purchaser

 

 

 

By:

 

\s\ John L.Fridlington

Name:

 

John L.Fridlington

Title:

 

Vice President

 

 

 

 

719918961 10425223

S-3

Armstrong – 4th Omnibus Amendment

 

 

--------------------------------------------------------------------------------

 

SCHEDULE V

SPECIAL CONCENTRATION LIMITS

 

Obligor

 

Special Concentration Limit

 

 

 

AB California Acquisition Corporation

 

5.50% of the aggregate Outstanding Balance of Eligible Receivables

 

 

 

 

Lowe’s Corporation

 

If Lowe’s Corporation has:

 

 

 

 

 

(1) (x) a short-term rating of at least (a) “A-1” by Standard & Poor’s and (b)
“P-1” by Moody’s, and (y) a long-term rating of at least (a) “A” by Standard &
Poor’s

and (b) “A1” by Moody’s, 25% of the aggregate Outstanding Balance of Eligible
Receivables; or

 

 

 

 

 

 

 

 

 

(2) (x) a short-term rating of at least (a) “A-2” by Standard & Poor’s and (b)
“P-2” by Moody’s, and (y) a long-term rating of at least (a) “BBB+” by Standard
& Poor’s and (b) “Baa1” by Moody’s, and (z) does not meet the criteria set forth
in clause (1) above, 20% of the aggregate Outstanding Balance of Eligible
Receivables

 

 

 

 

 

 

 

 

 

719918961 10425223

Schedule V-1

 

 

--------------------------------------------------------------------------------

 

SCHEDULE VI COMMITMENTS

 

Capacity

Name

Commitment

Conduit Purchaser

Liberty Street

Funding LLC

N/A

Related Committed

Purchaser

The Bank of Nova

Scotia

$40,000,000

 

 

719918961 10425223

Schedule VI-1

 

 